Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This Office action is to correct office paper mailed on 4/15/2022 prepared in response to applicant’s papers filed on 4/7/2022.  As described in “EXAMINER’S AMENDMENT”, Claim 16 as filed on 3/7/2022 has been amended from depending to claim 4 to depending to claim 1.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.  
Claims 1-3, 5-7 and 10-20 are pending and are presented for examination.  
Claims 1-3, 5-7 and 10-20 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claims 1 and 20, the specific limitations of “wherein at least one of constituent components of the permanent-magnet synchronous motor is arranged in such a way as to correspond to at least one of the axial-direction end portions of a tooth on which the armature winding is not wound, and wherein the at least one of the constituent components includes at least one of a first terminal for connecting the first control apparatus with the first armature winding and a second terminal for connecting the second control apparatus with the second armature winding” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-3, 5-7 and 11-19 are also allowable for depending on claim 1. 
Applicant’s Fig. 8 is best to support the feature. 

In claim 10, the specific limitations of “wherein the at least one of the constituent components is a protruding portion provided in the heat sink” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 

Between claims 1 and 20, the difference is: 
Claim 1: “wherein if the one of the two systems fails, the other one thereof performs the driving with the amount of an electric current that exceeds a maximum current at a normal time when no failure has occurred in the one thereof”: and 
Claim 20: “wherein in a normal time when the failure has not occurred, the first control apparatus and the second control apparatus operate in synchronization with each other”.  
The examiner regards these are known in the art, and therefore, not a patentable feature.   
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16 as filed on 3/7/2022 has been amended from depending to claim 4 to depending to claim 1.  Note that claim 4 has been canceled and merged into claim 1 previously. 
From: 16. (Previously Presented) An electric power steering apparatus including the permanent-magnet synchronous motor according to claim 4, wherein torque produced by the permanent- magnet synchronous motor is involved in steering of a vehicle.
To: 16. (Previously Presented) An electric power steering apparatus including the permanent- magnet synchronous motor according to claim 1, wherein torque produced by the permanent-magnet synchronous motor is involved in steering of a vehicle.
See interview summary on 5/3/2022.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834